                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

EDITH LOUISE WHITE                           )
          Plaintiff,                         )
                                             )
    -vs-                                     )       Civil Action No. 18-717
                                             )
NANCY A. BERRYHILL,                          )
ACTING COMMISSIONER OF SOCIAL                )
SECURITY,                                    )
                                             )
      Defendant.                             )

AMBROSE, Senior District Judge.


                                    JUDGMENT

      AND NOW, this 24th of April, 2019, JUDGMENT is hereby entered in favor of the

DEFENDANT and against the PLAINTIFF in the above-captioned matter. It is further

ORDERED that the Clerk of Courts mark this case “Closed” forthwith

                                             BY THE COURT:

                                             /s/ Donetta W. Ambrose
                                             Donetta W. Ambrose
                                             United States Senior District Judge




                                         1
